Citation Nr: 0100082	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as manic depression, to include as secondary to a 
service connected left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1972 to August 1974, 
from February 1979 to December 1984, and active Reserve duty 
from August 1994 to December 1994. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2000, the 
veteran submitted a written document that appears to be 
attempting to reopen a claim for entitlement to service 
connection for a back disability and to raise a claim for 
entitlement to service connection for a hip disability, to 
include as secondary to a back disorder as well as due to 
negligent treatment by service and VA medical providers.  
These matters are referred to the RO for any further action 
indicated.  


REMAND

The veteran contends that he is entitled to service 
connection for "manic depression" either on a direct basis 
or as secondary to his service connected left knee disorder.  
He also alleges that manic depression was aggravated while he 
was serving in the Reserves.  

There has been a significant change in the applicable law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Service medical records reveal an instance in September 1982 
when the veteran complained of tension and severe feelings of 
distress.  This appears to have been related to sinusitis.  
Otherwise the available service medical records do not 
demonstrate psychiatric problems.  In November 2000, the 
veteran testified at a Travel Board hearing that during his 
first period of enlistment, between 1972 and 1974, he had 
some periodic depression problems due to concerns over his 
mother, but did not seek treatment.  He testified that in his 
second period of service, beginning in 1979, he served with 
the 82nd Airborne, and was doing well until he injured his 
leg and back, at which point he began having depression.  He 
received treatment for drinking problems at a clinic at Fort 
Bragg.  Between approximately 1980 and 1984 he was stationed 
in Germany and around 1982 was seen for counseling by a post 
psychiatrist in Mainz, Germany.  After leaving Germany, 
around 1984, he was stationed at Fort Ord. California and had 
problems relating to his marriage ending.  He did not seek 
treatment or counseling prior to discharge.  He testified 
that within a year of discharge from service, he was arrested 
and ordered by a Court to undergo psychiatric counseling for 
a year in Watsonville, California.  He testified that he then 
served in the National Guard from around 1994 to 1996, and 
during this time period began treatment for psychiatric 
problems at the Martinsburg, West Virginia VA facility.  

At the hearing, the veteran's representative requested a 
remand to obtain treatment records, including from the 
Watsonville California court appointed psychiatrist and the 
Martinsburg, West Virginia treatment records from 1994 to 
early 1995.  The Board notes that the available VA treatment 
records from Martinsburg, West Virginia are from 1996 through 
1999.   

Finally, the Board notes that while the record reflects 
various psychiatric diagnoses, including PTSD and bipolar 
illness. the veteran has not actually undergone a VA 
psychiatric examination for compensation and pension (C &  P) 
purposes.  The only VA C & P examinations of record are for a 
left knee disorder.

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. 
§§ 5100-5107 brought about by the VCAA, the Board finds that 
further development is necessary. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for any 
psychiatric problem, and obtain copies of 
any treatment records not already on file 
from all identified sources, specifically 
including:  Service medical records from 
Meinz Germany between 1980 and 1984; any 
records from the Watsonville California 
court ordered counseling, which allegedly 
took place within a year following his 
second discharge in December 1984; and VA 
treatment records from Martinsburg, West 
Virginia from 1994 to 1996.  If reasonable 
efforts fail to secure the requested 
records, the RO must notify the appellant 
that VA is unable to obtain the records.  
Such notification must identify the 
records VA is unable to obtain, and 
briefly explain the efforts made to obtain 
those records.  

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his 
psychiatric disability.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should state the diagnosis of 
the veteran's psychiatric disorder and 
indicate whether it, at least as or as 
likely as not began in service or, if 
pre-existing any period of active 
service, became worse therein.  If a 
psychiatric disorder is shown in service, 
an opinion should be given whether it was 
acute and transitory or chronic in 
nature.  Finally, the examiner should 
opine whether any current psychiatric 
disorder was caused or aggravated by the 
veteran's service connected left knee 
disorder.  The examiner should state the 
rationale for any opinion given. 

3.  The RO must review the claims file and 
ensure that all notifications and 
development required by VCAA are 
accomplished.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should then review the 
claim.  If the benefit sought remains 
denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


